Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 1 of 12 PageID #: 108



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


ESI/EMPLOYEE SOLUTIONS, LP, and          §
HAGAN LAW GROUP LLC,                     §
                                         §
        Plaintiffs,                      §
                                         §
v.                                       §                CIVIL ACTION NO. 4:19-cv-00570-ALM
                                         §
CITY OF DALLAS; T.C. BROADNAX, §
in his official capacity as City Manager §
of the City of Dallas; and               §
BEVERLY DAVIS in her official capacity §
as Director of the City of Dallas        §
Office of Equity and Human Rights,       §
                                         §
        Defendants.                      §


                      DEFENDANTS’ MOTION TO TRANSFER VENUE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendants City of Dallas (the “City”); T.C. Broadnax (“City Manager”),

and Beverly Davis (“Director”), in their official capacities (collectively “Defendants”) and file

their motion to transfer venue from this district court to the United States District Court for the

Northern District of Texas – Dallas Division.

                                        I.      Factual Background

        The Cities of Austin, San Antonio, and Dallas adopted similar so-called Paid Sick Leave

Ordinances.     Other plaintiffs filed suit in state court against Austin and San Antonio in,

respectively, Travis County and Bexar County. 1 Like Plaintiffs in this action, the plaintiffs



1
 See Tex. Ass’n of Business, et al. v. City of Austin, et al., Cause No. D-1-GN-18-001968 (459th Dist. Ct.
Travis Co.); Assoc. Builders & Contractor of South Tex., Inc., et al., v. City of San Antonio, et al., Cause
No. 2019-CI-13921 (408th Dist. Ct. Bexar Co.).

                                                     1
Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 2 of 12 PageID #: 109



challenging the Austin ordinance are represented by the Texas Public Policy Foundation. The

challenges to those ordinances are that they violate constitutional rights and are preempted by state

law. These are the same bases to challenge the City’s ordinance except that the constitutional basis

for the challenges to the Austin and San Antonio ordinances is the Texas Constitution whereas in

this action the basis is the United States Constitution. If this action had been brought in state court,

venue would be mandatory in Dallas County. See Tex. Civ. & Prac. Rem Code § 65.023(a).

Instead, Plaintiffs brought this action in this district. The State of Texas has intervened in both the

Austin and San Antonio actions as to the state law preemption claim only, just as they have joined

only the state law preemption claim in this action.

        The original plaintiffs, ESI/Employee Solutions, L.P. (“ESI”) and Hagan Law Group

L.L.C. (“Hagan”), alleged that their businesses are “headquartered” and “based” in Collin County.

(ECF No. 1 at 3). They further alleged that the City adopted the so-called Paid Sick Leave

Ordinance on April 24, 2019. (ECF No. 1 at 1). They further alleged that certain provisions of

the Ordinance became effective and enforceable on August 1, 2019. (ECF No. 1 at 5). 2 ESI and

Hagan filed suit on July 30, 2019, before the Ordinance became effective. (ECF No. 1). They

asserted that venue was proper pursuant to 28 U.S.C. § 1391(b)(2) because “all claims asserted by

Plaintiffs arose within this judicial district and division.” (ECF No. 1 at 4). 3

                            II.     Plaintiffs Failed to Allege Proper Venue

        Plaintiffs’ allegations for venue are unsupported and unsustainable. Section 1391(b)(2)

states that venue is proper in the district where a substantial part of the claim occurred. 28 U.S.C.

§ 1391(b)(2). At the time this lawsuit was filed, as alleged by Plaintiffs, the only event that had


2
  As explained in Defendants’ response to Plaintiffs’ motion for preliminary injunction, the Ordinance is
not applicable to Hagan until August 2021.
3
  The amended complaint that added the State of Texas (“State”) contains a nearly identical venue allegation
and allegations about the adoption of the ordinance. (ECF No. 9 at 2, 3, 5-6)

                                                     2
Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 3 of 12 PageID #: 110



occurred was the enactment of the Paid Sick Leave Ordinance in April 2019. (ECF No. 1 at 5).

Enactment of an ordinance can only occur through the vote of the Dallas City Council. See Dallas

City Charter, Chapt. XVIII, §§ 1-4. The City Council meeting at which the Ordinance was adopted

occurred at Dallas City Hall, 1500 Marilla, Dallas, Texas 75201 which is within Dallas County.

Further, the City’s principal office, Dallas City Hall, and the vast majority of the City are within

Dallas County. 4 Dallas County is within the venue and jurisdiction of the Federal District Court

for the Northern District of Texas.

        Thus, when this suit was brought none of the events, let alone a substantial portion, had

occurred within this district and venue would not be proper under Section 1391(b)(2). See e.g.

Chester v. Beard, No. 07-47422008 WL 2310946, *8 (E.D. Pa. June 2, 2008) (“In cases such as

this one, where plaintiffs challenge state-wide policies, and not merely the actions of state officials

in a single county, venue is proper pursuant to Section 1391(b)(2) in the district where those

policies are developed.”) (citing Stanton-Negley Drug Co. v. Pennsylvania Dep't of Public

Welfare, Civ. A. No. 07-1309, 2008 WL 1881894 (W.D. Pa. Apr. 24, 2008); Perkins v. Snyder,

Civ. A. No. 94-4785, 1994 WL 530045 (E.D. Pa. Sept.2, 1994); Leroy v. Great Western United

Corp., 443 U.S. 173, 185-86(1979)); Tracfone Wireless, Inc. v. Wilson, 10-CV-20180-

GOLD/MCALILEY, 2010 WL 11566068, *3 (S.D. Fla. March 15, 2010) (holding challenge to

Alabama regulation was in Alabama adding, “[a]s the United State Supreme Court made clear in

the case of Leroy v. Great Western United Corp., 443 U.S. 173 (1979), the mere fact that a law or

regulation’s effect might be felt in a judicial district, without more, is insufficient to establish venue




4
 See Blue Calypso, Inc. v. Groupon, Inc., No. 6:12-cv-486-MHS, 2013 WL 11879675, *1, n. 1 (E.D. Tex.
Sept. 27, 2013) (noting that most of the City is in Dallas County and the Northern District but includes
Collin and other counties and Collin County is within this district); ECF No. 1 at 3.

                                                    3
Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 4 of 12 PageID #: 111



in that district, for such an interpretation of the federal venue statute would allow state officials to

be sued in an unreasonable number of jurisdictions. 443 U.S. at 186.”) (footnote omitted).

       However, while not alleged, venue in this district may be proper for a different reason. 28

U.S.C. § 1391(b)(1) provides that venue may be proper in the district in which the defendants

reside. Plaintiffs have named the City Manager and the Director in their official capacities as

defendants but have not alleged any actions taken by either of them. (ECF No. 1 at 4). “The

general rule in suits against public officials is that a defendant’s residence for venue purpose is the

district where he performs his official duties.” Florida Nursing Home Ass’n. v. Page, 616 F.2d

1355, 1360 (5th Cir.1980), rev’d on other grounds 450 U.S. 147 (1981) (but recognizing that state

officials may have other residences for purposes of venue). The City Manager and the Director

perform their official duties at Dallas City Hall and should be regarded as residing in Dallas

County. Plaintiffs’ pleading does not suggest alternative residences for these officials and their

residences do not provide a basis for venue in this district.

       An entity that can sue or be sued, such as the City, is considered to reside where it is subject

to the court’s personal jurisdiction with respect to the civil action in question. 28 U.S.C. §

1391(c)(2) (such entities “shall be deemed to reside, if a defendant, in any judicial district in which

such defendant is subject to the court’s personal jurisdiction with respect to the civil action in

question”).   This Court observed, “[a]lthough a portion of the City of Dallas reaches two

counties—Collin and Denton—in the Eastern District of Texas, Sherman Division, this Court’s

jurisdiction does not reach any part of the City of Dallas that is in Dallas County.” Degan v. Bd.

of Trustees of the Dallas Police & Fire Pension Sys., 4:17-CV-066-ALM, 2017 WL 2215776, at

*4 (E.D. Tex. May 19, 2017). The City acknowledges that a portion of its municipal boundaries

lie within Collin County and the Eastern District.



                                                   4
Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 5 of 12 PageID #: 112



               III.    The Case Should Be Transferred Based on Convenience and
                                   in the Interest of Justice

       28 U.S.C. § 1404(a) permits a district court to transfer any civil case “[f]or the convenience

of parties and witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought or to any district or division to

which all parties have consented.” 28 U.S.C. § 1404(a). A motion to transfer venue is addressed

to the discretion of the trial court. Peteet v. Dow Chemical, 868 F.2d 1428, 1436 (5th Cir. 1989);

United States v. Asibor, 109 F.3d 1023, 1037 (5th Cir. 1997). Venue is determined at the time the

complaint is filed and not affected by subsequent changes of parties or events. See Virginia

Innovation Sciences, Inc. v. Amazon.com, Inc., Nos. 4:18-cv-474, No. 4:18-cv-475, 4:18-cv-476,

4:18-cv-477, 2019 WL 3082314, *8 (E.D. Tex. July 15, 2019) (citing Norsworthy v. Mystik

Transp., Inc., 430 F. Supp. 2d 631, 633–34 (E.D. Tex. 2006); Harris v. Black Clawson Co., 961

F.2d 547, 549–50 (5th Cir. 1992); Horihan v. Hartford Ins. Co. of the Midwest, 979 F. Supp. 1073,

1076 (E.D. Tex. 1997)).

       This Court recently summarized the analysis for a motion to transfer and held that Section

1404 is intended to grant a district court discretion to decide whether to transfer venue according

to “an individualized, case-by-case consideration of convenience and fairness” with the purpose

of preventing the waste “of time, energy and money” and “to protect the litigants, witnesses and

the public against unnecessary inconvenience and expense.” Va. Innovation Sci., 2019 WL

3082314, at *8 (quoting and citing Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29, (1988); Van

Dusen v. Barrack, 376 U.S. 612, 622(1964). The analysis requires an initial determination of

whether the case could have been brought in the district to where transfer is sought and then a

weighing and balancing of public interest and private interest factors. Id. at **8-9; also see In re

Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004).

                                                  5
Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 6 of 12 PageID #: 113



   A. The threshold inquiry establishes that the lawsuit could have initially been brought
      in the Northern District.

       As explained above, all of the events involving the enactment of the Paid Sick Leave

Ordinance occurred at Dallas City Hall in Dallas County, and all of the Defendants reside in Dallas

County. Per 28 U.S.C. § 1391, Plaintiffs’ action could have been brought in the United States

District Court for the Northern District of Texas – Dallas Division. Plaintiffs cannot provide any

evidence to support the notion that venue would not be proper in the Northern District.

   B. Private Interest Factors

       The private interest factors are: “(1) the relative ease of access to sources of proof; (2) the

availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance

for willing witnesses; and (4) all other practical problems that make a trial of a case easy,

expeditious, and inexpensive.” Va. Innovation Sci., 2019 WL 3082314, at *12 (quoting

Volkswagen II, Inc., 545 F.3d at 315).

       In considering ease of access to sources of proof, the Court considers the location of

documentary and physical evidence, as opposed to witnesses. Id., (citing In re Volkswagen II, 545

F.3d at 316). Defendants’ documentary evidence is located at Dallas City Hall. Plaintiffs bring a

facial challenge, and therefore, they will have no or few relevant documents or physical evidence,

especially considering it will not apply to Hagan until 2021. If the State’s involvement is

considered, to the extent it has any relevant documents or physical evidence, presumably its

documents and evidence are located in Austin. This factor weighs in favor of a transfer.

       As to the availability of compulsory process to secure the attendance of witnesses, this

Court has observed that a Texas district court may enforce a subpoena issued to any nonparty

witness in the State of Texas to appear at trial, provided the party does not incur substantial

expense, and a court may enforce any subpoena for a deposition to be taken within its boundaries,

                                                 6
Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 7 of 12 PageID #: 114



provided that the deposition is taken no more than 100 miles from a location where the person

resides, is employed, or regularly transacts business in person. Va. Innovation Sci., 2019 WL

3082314, at*15 (citing FED. R. CIV. P. 45). The focus is on witnesses for whom compulsory

process to attend trial might be necessary, not party witnesses. Id. (citing Ingeniador, LLC v. Adobe

Sys. Inc., No. 2:12-cv-805, 2014 WL 105106, *2 (E.D. Tex. Jan. 10, 2014)).

        Again, since this action was brought as a facial challenge, the testimony of anyone, let

alone anyone other than party witnesses, will be of little assistance to any court in resolving the

case. Both the Northern and Eastern District Courts would be able to compel attendance of the

most likely witnesses, and this factor is neutral.

        As to the cost of willing witnesses, the factor relates to additional travel time, meals,

lodging expenses, and the time in which these fact witnesses must be away from their regular

employment. Id. at *19 (quoting Volkswagen II, 545 F.3d at 317). The factor considers both party

and non-party witnesses, but greater weight is given to non-party witnesses. Id. A brief summary

of the relative distances is necessary.

        The distance from ESI’s headquarters to the Northern District’s courthouse is

approximately 32 miles and to the Eastern District’s courthouse is approximately 43 miles. 5 The

distance from Hagan’s headquarters to the Northern District’s courthouse is approximately 28

miles and to the Eastern District’s courthouse is approximately 41 miles. The distance from Dallas

City Hall to the Northern District’s courthouse is approximately .3 miles and to the Eastern

District’s courthouse is approximately 70 miles. The one employee that Hagan has alleged that

has been impacted resides in the City of Dallas, but the address was not identified. If his or her



5
  All referenced distances are based on web-based distance and driving directions between the two listed
locations. Defendants request that the Court take judicial notice of the approximate distances.


                                                     7
Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 8 of 12 PageID #: 115



testimony became relevant, presumably the Northern District’s courthouse is closer. The Northern

District is more convenient for all parties.

        While convenience of the parties’ counsel is usually given little, if any weight, here it

supports transfer. Obviously, the Northern District is more convenient for Defendants’ counsel.

Plaintiffs’ counsel is officed in Austin and, if considered, the Texas Attorney General is based in

Austin. If Plaintiffs’ or the State’s counsel fly to either DFW or Love Field, they will need to add

another forty to fifty miles of travel. 6 Again, the Northern District is more convenient for counsel

of all of the parties. This factor supports transfer.

        As to the final private interest factor of other matters that would make a trial of a case easy,

expeditious, and inexpensive, the proximity of the parties, their attorneys, their witnesses, and their

documents all predominate in favor of the Northern District and support the transfer.

    C. Public Interest Factors

        The public interest factors are: “(1) the administrative difficulties flowing from court

congestion; (2) the local interest in having localized interests decided at home; (3) the familiarity

of the forum with the law that will govern the case; and (4) the avoidance of unnecessary problems

of conflict of law or in the application of foreign law.” Va. Innovation Sci., 2019 WL 3082314, at

*31 (quoting Volkswagen II, Inc., 545 F.3d at 315).

        For the first factor, there is not a significant difference between the median disposition

times in the Eastern District and the Northern District. The latest statistics ending December 31,

2018 from the Administrative Office of the U.S. Courts slightly favor the Eastern District, but the

statistics at the end of June 30, 2018 slightly favor the Northern District. See Admin. Office of the


6
 The distance from Love Field to the Northern District’s courthouse is approximately 8 miles and to the
Eastern District’s courthouse is approximately 65 miles. The distance from DFW to the Northern District’s
courthouse is approximately 20 miles and to the Eastern District’s courthouse is approximately 66 miles.
The additional driving distance from Austin is similar.

                                                    8
Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 9 of 12 PageID #: 116



U.S. Courts, Table C-5—U.S. District Courts–Civil Statistical Tables For The Federal Judiciary

(December 31, 2018) and (June 30, 2018) https://www.uscourts.gov/statistics/table/c-5/statistical-

tables-federal-judiciary/2018/12/31;        https://www.uscourts.gov/statistics/table/c-5/statistical-

tables-federal-judiciary/2018/06/30. In 2016, the statistic slightly favored the Eastern District. See

Degan, 2017 WL 2215776, at *4. The first factor is neutral. Id.

       The second consideration concerning local interest favors the Northern District. The City

of Dallas is primarily located in Dallas County.         Its elected representatives, officials, and

employees primarily work in Dallas County. The Paid Sick Leave Ordinance was enacted in

Dallas County. Its effect and any declaratory or injunctive relief related to it will primarily impact

employees and employers in Dallas County. Plaintiffs do not allege that the impacted employees

work within the Collin or Denton County portions of the City’s boundaries. By comparison, in

Degan, the plaintiffs were certain retired City of Dallas police officers and firefighters who brought

suit against their state-created pension board. While not referenced in the opinion, the plaintiffs

alleged that the pension’s actions affected members of the pension within the City and the

municipal boundaries reached into Denton and Collin Counties. 7 The Court concluded that local

interest factor “favors transfer because Dallas police and firefighters work in and serve Dallas and

the System is headquartered in Dallas.” Id. at *4. As in Degan, the local interest factor favors

transfer to the Northern District.

       As part of the local interest analysis, the Court should examine Plaintiffs’ specific

challenges to the Ordinance. Their claims of violations of their federal rights of association and

equal treatment are based on the Ordinance language concerning unionized employers. (ECF No.

1 at 13-14). As explained in the response to Plaintiffs’ motion for preliminary injunction, it is


7
 See Plaintiffs’ Verified Original Complaint and Application for Preliminary Injunction, 2017 WL 393560
(E.D. Tex. Jan. 30, 2017)

                                                  9
Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 10 of 12 PageID #: 117



questionable Plaintiffs have standing to assert their employees’ rights and the necessity for the

provision was dictated by federal law and is a rational basis for the difference in treatment. The

last challenge relates to a claim of potential illegal searches and seizures. (ECF No. 1 at 14-15). It

is questionable such a claim can survive serious Rule 12(b) review because of its speculative,

contingent nature. But regardless of whether there is any merit to the challenges, only a portion

of the Ordinance would ever be found improper under those challenges. The remainder of the

Ordinance would remain in force unless the Court exercised its supplemental jurisdiction to

determine the validity of a Texas municipality’s ordinance under Texas law. Defendants urge that

the public interest favors that the Court decline to exercise supplemental jurisdiction and let local

state preemption arguments be urged in a Texas state court, which necessarily would be in Dallas

County. Because the predominant challenge is a state law claim and state law specifies the state’s

policy that such actions should be brought in Dallas County, this Court should conclude that the

local interests weigh heavily in favor of the Northern District.

       Defendants are unaware of any basis by which to assert any difference in the districts as to

familiarity with the governing law, conflicts of law, or application of foreign law. These factors

are neutral. However, in total, because of the dominance of the local interest, the public interest

consideration significantly supports the transfer to the Northern District.

                                    IV.     Conclusion and Prayer

       This action could have been and should have been brought in the Northern District. The

private and public factors weigh heavily in favor of the Northern District, and Defendants request

that the case be transferred. Wherefore, Defendants respectfully request the Court to enter an order

transferring this case to the United States District Court for the Northern District of Texas – Dallas

Division, and for such other relief to which they are entitled.



                                                 10
Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 11 of 12 PageID #: 118



                                   Respectfully submitted,

                                   CHRISTOPHER J. CASO
                                   Interim City Attorney

                                   /s/ Kathleen M. Fones
                                   Texas Bar No. 24050611
                                   kathleen.fones@dallascityhall.com
                                   Senior Assistant City Attorney

                                   Charles S. Estee
                                   Texas Bar No. 06673600
                                   charles.estee@dallascityhall.com
                                   Senior Assistant City Attorney

                                   Stacy Jordan Rodriguez
                                   Texas Bar No. 11016750
                                   stacy.rodriguez@dallascityhall.com
                                   Executive Assistant City Attorney

                                   Dallas City Attorney’s Office
                                   1500 Marilla Street, Room 7DN
                                   Dallas, Texas 75201
                                   214-670-3519 / fax 214-670-0622

                                   ATTORNEYS FOR DEFENDANTS




                                     11
Case 4:19-cv-00570-ALM Document 10 Filed 08/13/19 Page 12 of 12 PageID #: 119



                             CERTIFICATE OF CONFERENCE
       I certify that counsel for Defendants have complied with the meet and confer requirement

in local Rule CV-7(h), and the motion is opposed. On August 12, 2019, Charles Estee, my co-

counsel in this matter, conferred by telephone with Robert Henneke, counsel for ESI/Employee

Solutions, LP and Hagan Law LLC, and he was opposed to the relief requested in the motion. On

the same day, Mr. Estee attempted to reach Anna Mackin, counsel for the State, by telephone but

was unable to reach her and left a voice message explaining that he was seeking to confer on a

motion to transfer venue. He then forwarded an email to her also advising her of the reason for

his call. The following day, he received an email from her stating the State also opposes the

motion.

                                             s/ Kathleen M. Fones
                                             Kathleen M. Fones




                                CERTIFICATE OF SERVICE

       I certify that on August 13, 2019, I electronically filed the foregoing document with the

clerk of court for the United States District Court for the Eastern District of Texas using the

electronic case filing system of the court. The electronic case filing system sent a “Notice of

Electronic Filing” to all counsel of record who have consented in writing to accept this Notice as

service of this document by electronic means. In addition, the foregoing was served by email upon

Anna Mackin (anna.mackin@oag.texas.gov) as counsel for the State of Texas.




                                             s/ Kathleen M. Fones
                                             Kathleen M. Fones



                                               12
